     Case: 1:19-cv-08069 Document #: 19 Filed: 04/30/20 Page 1 of 1 PageID #:78

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                Eastern Division

Cynthia Vann−Foreman
                                        Plaintiff,
v.                                                     Case No.: 1:19−cv−08069
                                                       Honorable Robert W. Gettleman
Illinois Central Railroad Company
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 30, 2020:


        MINUTE entry before the Honorable Jeffrey Cole: In light of the Third Amended
General Order 20−0012 and the present situation, the 5/11/20 status hearing is stricken
and reset to 6/4/20 at 10:30am. The status will be held by telephone and counsel should
call 888−684−8852, access code 5618926. Mailed notice (yt)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
